Name: Decision No 819/95/EC of the European Parliament and of the Council of 14 March 1995 establishing the Community action programme 'Socrates'
 Type: Decision
 Subject Matter: European construction;  teaching;  education;  cooperation policy;  management
 Date Published: 1995-04-20

 Avis juridique important|31995D0819Decision No 819/95/EC of the European Parliament and of the Council of 14 March 1995 establishing the Community action programme 'Socrates' Official Journal L 087 , 20/04/1995 P. 0010 - 0024DECISION No 819/95/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 March 1995 establishing the Community action programme 'Socrates`THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 126 and 127 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Having regard to the opinion of the Committee of the Regions (3), Acting in accordance with the procedure referred to in Article 189b of the Treaty (4), Whereas Article 3p of the Treaty stipulates that Community action should include a contribution to education and training of quality; whereas the Treaty includes a Chapter 3, Title VIII, devoted specifically to education, vocational training and youth; Whereas pursuant to Article 126 (1) of the Treaty, the Community is to contribute to the development of quality education by encouraging cooperation between Member States and, if necessary, by supporting and supplementing their action, while fully respecting the responsibility of the Member States for the content of teaching and the organization of education systems and their cultural and linguistic diversity; Whereas in accordance with the principle of subsidiarity referred to in Article 3b of the Treaty, the Community is to take action only if and in so far as the objectives of the Socrates action programme cannot be sufficiently achieved by the Member States and can, therefore, by reason of the scale or effects of the said programme, be better achieved by the Community; Whereas pursuant to Article 127 (1) of the Treaty, the Community is to implement a vocational training policy which supports and supplements the action of the Member States, while fully respecting the responsibility of the Member States for the content and organization of vocational training; Whereas the Council, by its Decision 87/327/EEC (5), adopted the Erasmus programme to promote the mobility of university students and, by its Decision 89/489/EEC (6) adopted the Lingua programme to promote foreign language competence in the Community; Whereas the Council, by its Decision 94/819/EC (7), adopted a Decision establishing an action programme for the implementation of a European Community vocational training policy (Leonardo da Vinci); whereas a programme should also be drawn up for education; whereas the two programmes are complementary; Whereas a part of the measures provided for in this Decision concern vocational training and therefore go beyond general education (including higher education) as covered by Article 126; whereas reference should also therefore be made to Article 127 of the Treaty for the said measures, without thereby implying that the Socrates programme can be considered as one of the measures for implementing vocational training policy within the meaning of Article 127; Whereas the reports evaluating the Erasmus and Lingua programmes, the conclusions of which are set out in the Commission report on the results and achievements of these programmes, point out that cooperation in the field of education significantly enhances the value of measures taken by Member States, and whereas Community action in this field is therefore of major importance; Whereas the Commission memorandum on higher education and the summary report of discussions within the Member States, together with the European Parliament resolution on this subject (8), place particular emphasis on the need for a Community strategy to promote the European dimension in courses followed by all students, whether in their own country or abroad, and on the catalytic role of the Community in this connection; whereas the Commission's aim, in line with the European Parliament's wish, is that around 10 % of all students in the Community will be following a university course organized by universities in more than one Member State; Whereas the Council and the Ministers for Education have agreed guidelines for the introduction of the European dimension into educational studies, particularly through the resolution on the European dimension in education (1); whereas, according to that resolution, the European dimension in education, based on the cultural heritage of the Member States, should contribute to strengthening in pupils and students a sense of European identity, preparing them to take part in the economic and social development of the Union, making them aware of the advantages and challenges which the Union represents, improving their knowledge of the Union and its Member States and bringing home to them the significance of the cooperation of the Member States with other countries of Europe and the world; Whereas certain languages, without being official languages of the European Union, are recognized at national level and are used to a significant extent as teaching languages in universities; whereas teaching in these languages should offer possibilities for access to parts of the programme concerning higher education; Whereas the Commission's Green Paper on the European Dimension of Education in Schools as well as the comments received from the Member States on the same subject, aim to introduce the European dimension in primary and secondary teaching; Whereas the European Parliament has adopted a resolution on the European dimension in education at university level, with the emphasis on mobility of students and teaching staff (2), and a resolution on education and training policy in the run-up to 1993 (3); Whereas the Commission memorandum on open and distance learning and the European Parliament's various resolutions on the subject pointed out that this form of education offers considerable new opportunities for enriching education and for economies of scale, with an increased impact especially on the promotion of a European dimension in studies at all levels; whereas the conclusions of the Council and Ministers for Education on the development of open and distance learning in the European Community (4) and on criteria for actions in open and distance learning (5) clarified the role of and criteria for Community action in this field; Whereas the European Council, meeting in Brussels on 10 and 11 December 1993, adopted, in the light of the White Paper presented by the Commission, an action plan of growth, competitiveness and employment, inviting the Member States in particular to pay specific attention to the improvement of education and training systems; Whereas it is necessary to reinforce those aspects which are most promising as regards cooperation on education; whereas it is appropriate, in this matter, to encourage transnational projects linking partners from different Member States who are involved in the transfer of innovation through exchanges, while fully respecting the diversity of the educational systems and the responsibility of the Member States; Whereas, in order to increase the efficiency of Community action so that it may perform a multiplier function, it must also be ensured that the assisted structures are open to people other than those directly assisted, which means that they must be so arranged that non-assisted students may also derive maximum benefit from Community value added; Whereas the success of mobility depends largely on the social facilities provided by the Member States and the reception host establishments; Whereas it is necessary in the Socrates programme to ensure equal opportunities for boys and girls, men and women; Whereas it its necessary to ensure that children and adolescents with disabilities are able to participate as fully as possible in the Socrates programme; Whereas the Community and the Member States should promote access, particularly for the less-privileged, to the initiatives organized as part of the Socrates programme, thus actively combating social exclusion; Whereas the European Parliament, adopted, from the standpoint of 1993, a resolution on cultural diversity and the problems of school education for children of immigrants in the European Community (6); Whereas it is necessary to promote an intercultural dimension in education for pupils in the European Union so as to prepare them to live in a society which is increasingly characterized by cultural and linguistic plurality; whereas measures need to be taken to improve the quality of education for the children of migrant workers, gypsies, occupational travellers and travellers, and to combat racism and xenophobia; Whereas the Eurydice network should be developed and diversified in order to be able to respond to the Community's qualitative and quantitative requirements as regards information in the field of education; Whereas the European dimension of education extends beyond the frontiers of the European Union and whereas cooperation should be developed with the associated European countries, in particular the central and eastern European countries, Cyprus and Malta; Whereas the Commission and the Member States should ensure cooperation with the Council of Europe and with other international organizations such as OECD and Unesco; Whereas the Agreement on the European Economic Area (1) provides for broader cooperation in the field of education, training and youth between the European Community and its Member States on the one hand and the EFTA-EEA States on the other hand and whereas Article 4 of Protocol 31 states that the EFTA-EEA States are, as from 1 January 1995, to participate in all programmes of the Community in the field of education, training and youth then in force or adopted; Whereas this Decision establishes a financial framework which constitutes the principal point of reference for the budget authority during the annual budgetary procedure within the meaning of the Joint Declaration of 6 March 1995; Whereas an agreement on a 'modus vivendi` between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 189b of the EC Treaty was reached on 20 December 1994, HAVE DECIDED AS FOLLOWS: Article 1 Establishment of the Community action programme 'Socrates` 1. This Decision establishes the action programme 'Socrates`, hereinafter referred to as 'this programme`, for the period 1 January 1995 to 31 December 1999. It shall enter into force on 1 January 1995. This programme is intended to contribute to the development of quality education and training and the creation of an open European area for cooperation in education. 2. This programme shall comprise the following three areas of action which are set out in the Annex: Chapter I: Higher education (Erasmus) Chapter II: School education (Comenius) Chapter III: Horizontal activities in the areas of: - language skills in the Community (Lingua), - open and distance education, - romotion of the exchange of information and experience (including Eurydice and Arion). Article 2 Definitions 1. For the purposes of this programme, - the term 'university` covers all types of higher education institutions which offer qualifications or diplomas at that level, whatever such establishments may be called in the Member States, - the term 'school` covers all types of institutions whether providing general, vocational or technical education and exceptionally, non-school institutions providing apprenticeship training for the purpose of promoting measures in the framework of language training, particularly exchanges of pupils, - the term 'teacher`/'teaching staff` covers persons who through their duties are involved directly in the educational process in the Member States, in accordance with the organization of their educational system, - the term 'student` is used for persons registered in universities, whatever their field of study, in order to follow higher education studies leading to a degree or diploma (or equivalent), up to and including the level of doctorate, - the term 'pupil` covers persons enrolled in that capacity at a school, - the term 'open and distance education` is used to describe all forms of flexible education, whether or not involving the use of technologies and advanced facilities in information and communication. 2. Each Member State shall specify the types of universities, schools and other educational institutions covered by this programme. Article 3 Objectives This programme shall encourage cooperation between Member States in the field of education; it shall support and supplement their action while fully respecting their responsibility for the content of teaching and the organization of educational systems, and their cultural and linguistic diversity. In accordance with that aim, and to help to improve the quality of education, the specific objectives of the programme shall be: (a) to develop the European dimension in education at all levels so as to strengthen the spirit of European citizenship, drawing on the cultural heritage of each Member State; (b) to promote a quantitative and qualitative improvement of the knowledge of the languages of the European Union, and in particular those which are least widely used and least taught, leading to greater understanding and solidarity between the peoples of the European Union, and to promote the intercultural dimension of education; (c) to promote wide-ranging and intensive cooperation between institutions in the Member States at all levels of education, enhancing their intellectual and teaching potential; (d) to encourage the mobility of teachers, so as to promote a European dimension in studies and to contribute to the qualitative improvement of their skills; (e) to encourage mobility for students, enabling them to complete part of their studies in another Member State, so as to contribute to the consolidation of the European dimension in education; (f) to encourage contacts among pupils in the European Union, and to promote the European dimension in their education; (g) to encourage the academic recognition of diplomas, periods of study and other qualifications, with the aim of facilitating the development of an open European area for cooperation in education; (h) to encourage open and distance education in the context of the activities of this programme; (i) to foster exchanges of information and experience so that the diversity and specificity of the educational systems in the Member States become a source of enrichment and of mutual stimulation. Article 4 Committee 1. The Commission shall be assisted by a committee composed of two members designated by each Member State and chaired by the Commission representative, hereinafter referred to as 'the committee`. The members of the committee may be assisted by experts or advisers. 2. (a) The committee shall be assisted by two subcommittees in the areas of higher education and school education. They shall be composed of two representatives per Member State according to the subject under discussion. The committee shall ensure coordination between the subcommittees. Specific questions may be referred to the subcommittees for final decision. (b) The committee may also establish working groups for certain specific issues, and in particular for language learning. 3. The Commission representative shall submit to the committee a draft of the measures concerning: (a) priorities and general guidelines for the Community measures described in the Annex and the relevant annual work programme, as well as the internal breakdown of the programme; (b) the financial support to be provided by the Community (amounts, duration, distribution and beneficiaries); (c) the procedures for monitoring, evaluation, dissemination and transfer of results; (d) the criteria for selecting the various types of project described in the Annex, including partnership projects; 4. The committee shall deliver its opinion on the draft measures referred to in paragraph 3 within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer application of the measures which it has decided upon for a period of two months from the date of such communication. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph. 5. In addition, the Commission may consult the committee on any other matter concerning the implementation of this programme, in particular those cases provided for in Article 5. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on this draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. 6. The committee shall draw up its rules of procedure. 7. The committee shall establish regular and structured cooperation with the committee established in the context of the action programme for the implementation of the European Community vocational training programme (Leonardo da Vinci). 8. To ensure the consistency of this programme with other measures referred to in Article 6, the Commission shall keep the committee regularly informed about Community initiatives taken in the field of education and vocational training. Article 5 Implementation and selection procedure 1. The Commission shall ensure the implementation of the programme in accordance with the arrangements set out in the Annex. It shall consult the social partners and the competent associations in the field of education at European level and shall inform the committee of their opinions. It shall also ensure that the European parliament is fully informed on the operation of the programme. 2. It shall take measures to ensure appropriate transition between those actions already developed in the framework of the Erasmus and Lingua programmes and other current actions and those to be implemented under this programme. 3. The Member States shall take the necessary steps to coordinate and organize the implementation of this programme at national level, in particular, by providing for the appropriate structures and mechanisms at national level. 4. The methods for proposing and selecting the projects referred to in the Annex are as follows: (a) Requests for financial assistance for projects under Chapter I, Action 1 of the Annex shall be sent to the Commission. The Commission shall inform the structures designated by the Member States of these requests. Before taking a final decision, the Commission shall submit the proposal based on the results of the selection to the committee referred to in Article 4 for its opinion. The national agencies provided for in Chapter I, Action 2 shall award the mobility grants provided for in Action 2 to students participating in the projects accepted in the context of Action 1. (b) Requests for financial assistance for projects mentioned in actions considered to be decentralized in Chapters II and III (Chapter II, Action I and Action 3.2; Chapter III, Action 1.2 (b), (c), (e) and Action 3.3) shall be submitted to the structures designated by the Member States. These structures shall select and give Community financial assistance to the selected projects in accordance with the general guidelines established in accordance with Article 4. (c) Requests for financial assistance for projects in actions considered to be centralized in Chapter II (Action 2 and Action 3.1) shall be submitted by the project coordinators to the structures designated by the Member States. Those structures shall forward the approved requests to the Commission for a final decision, to be taken after receiving the opinion of the committee. (d) Requests for financial assistance for projects in actions considered to be centralized in Chapter III, (Action 1.2 (a) and (d), Action 2 and Action 3 except point 3) shall be submitted by the project coordinators to the Commission and the structures designated by the Member States. Those structures shall inform the Commission of their opinion. Decisions on financial assistance for projects shall be taken by the Commission after consulting the Member States concerned and receiving the opinion of the committee. Article 6 Consistency 1. The Commission, in partnership with the Member States, shall ensure overall consistency between this programme and other Community actions, and in particular the Leonardo da Vinci programme. 2. The Commission, in conjunction with the Member States, shall encourage the coordination of activities between this programme and the fourth research and development framework programme (1). Article 7 Budget 1. The financial framework for implementation of this programme for the period referred to in Article 1 shall be ECU 850 million. 2. The annual appropriations necessary to cover the Community contribution to the measures provided for in this programme shall be established in the annual budgetary procedure in accordance with the current financial perspective. 3. The programme shall be open to the participation of associated countries of central and eastern Europe (CCEE) in accordance with the conditions agreed to in the Additional Protocols to the Association Agreements, to be concluded with those countries, concerning participation in Community programmes. This programme shall be open to the participation of Cyprus and Malta on the basis of additional appropriations in accordance with the same rules as apply to the EFTA countries following procedures to be agreed with the countries in question. Article 8 Monitoring and evaluation 1. The Commission, in partnership with the Member States, shall ensure regular monitoring and evaluation of this programme with the objective, if necessary, of readjusting the programme in the light of needs arising during its implementation. The results of Community measures shall be evaluated by external bodies at regular intervals on the basis of the objectives referred to in Article 3, and the findings of those evaluations shall be submitted to the committee, and also to the European Parliament and the Council. 2. The Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions, before 30 September 1988, an interim report on the launch phase, and before 30 September 2000, a final report on the implementation of this programme. Done at Strasbourg, 14 March 1995. For the European Parliament The President K. HAENSCH For the Council The President A. LAMASSOURE (1) OJ No C 66, 3. 3. 1994, p. 3, and OJ No C 164, 16. 6. 1994, p. 8. (2) OJ No C 195, 18. 7. 1994, p. 29. (3) OJ No C 217, 6. 8. 1994, p. 18. (4) Opinion of the European Parliament of 22 April 1994 (OJ No C 128, 9. 5. 1994, p. 479), Council common position of 18 July 1994 (OJ No C 244, 31. 8. 1994, p. 51) and decision of the European Parliament of 26 October 1994 (OJ No C 323, 21. 11. 1994, p. 50). Joint text of the Conciliation Committee of 31 January 1995. (5) OJ No L 166, 25. 6. 1987, p. 20. Decision as amended by Decision 89/663/EEC (OJ No L 395, 30. 12. 1989, p. 23). (6) OJ No L 239, 16. 8. 1989, p. 24. (7) OJ No L 340, 29. 12. 1984, p. 8. (8) OJ No C 255, 20. 9. 1993, p. 161. (1) OJ No C 177, 6. 7. 1988, p. 5. (2) OJ No C 48, 25. 2. 1991, p. 216. (3) OJ No C 150, 15. 6. 1992, p. 366. (4) OJ No C 151, 16. 6. 1992, p. 3. (5) OJ No C 336, 19. 12. 1992, p. 6. (6) OJ No C 42, 15. 2. 1993, p. 187. (1) OJ No L 1, 3. 1. 1994. p. 3. (1) OJ No L 126, 18. 5. 1994, p. 1. ANNEX The purpose of the Socrates programme is to support the transnational actions planned in the different chapters of the programme. CHAPTER I HIGHER EDUCATION (ERASMUS) This chapter contains the two following actions aimed at: - Action 1: promoting the European dimension in universities, - Action 2: encouragement of student mobility and the financing of Erasmus grants. The resources to be committed under Erasmus shall not be less than 55 % of the overall budget available for the Socrates programme. Projects referred to in this chapter are selected in accordance with the procedure laid down in Article 5 of this Decision. Action 1 The promotion of the European dimension in universities Drawing on experience gained from the Erasmus and Lingua programmes, the Community will encourage transnational cooperation between universities, especially through the development of inter-university cooperation programmes (ICPs), with the aim of gradually reinforcing the European dimension in higher education. A. Inter-university cooperation The Community may grant financial assistance for measures for the following activities: - under ICPs: (a) student mobility providing students of a university with an opportunity to undertake a period of study in another Member State, accompanied by practical experience where appropriate, such periods being fully recognized as an integral part of their diploma or academic qualification; (b) promotion of the ECTS system (European credit transfer system) without calling into question the existence of any other similar systems; (c) joint development of initial or advanced curricula geared to facilitating academic recognition and contributing, through exchanges of experience, to the process of innovation and improvement of the quality of education at Community level; (d) mobility of teaching staff for the purpose of providing instruction forming an integral part of the curriculum in another Member State; (e) intensive short-term education courses including summer courses aimed at students coming from several Member States, and particularly in fields of study which do not lend themselves to long stays abroad; - outside ISPs: (f) study visits to pave the way for cooperation may be carried out by: - teachers, - administrative staff of universities, as well as by, if appropriate: - students associated with the preparation of cooperation projects. B. Other activities to promote the European dimension in universities 1. The Community will encourage universities to develop transnational activities designed to bring a European dimension to all areas of study for the benefit of each and every student. The following activities could receive Community support: (a) the incorporation into curricula of material contributing to the understanding of the cultural, artistic, political, economic and social characteristics of the other Member States as well as elements relating to European integration, especially through the creation of multi or inter-disciplinary modules; (b) learning of the languages of the European Union as an integral part of studies, with the emphasis on least widely used and least taught languages, as well as the use of new educational technologies; (c) introduction of material as described in paragraph (a), by means of distance education. 2. Financial assistance may also be granted to groups of universities for the purpose of developing jointly one or more of the activities referred to in point I, in cooperation as appropriate with regional or local communities and interested parties from the economic and social spheres. C. Institutional contracts Universities participating in several inter-university cooperation programmes or other activities referred to in B, may conclude an 'institutional contract` with the Commission covering all the activities eligible for Community assistance. Community financial assistance will cover a maximum period of three years initially, subject to regular reviews of the results at least once a year. D. University cooperation projects on subjects of mutual interest 1. The Community will lend its support to projects enabling universities, possibly linked within networks, to cooperate on subjects of mutual interest. This cooperation should enable them to exchange their experiences and spread their best practice, as well as discuss the qualitative and innovatory aspects of higher education, improvements in teaching methods and the comparability of curricula and foster the development of joint programmes and specialized courses, particularly for subjects under-represented in inter-university cooperation programmes. 2. One of the participating universities could act as a coordinator for activities linked to each project. Action 2 Encouragement of student mobility and financing of Erasmus grants 1. The following conditions must be fulfilled in order to ensure that periods of study spent abroad are of maximum benefit to students: (a) studies abroad will be carried out on a full-time basis and for a significant period of time (a minimum of three months or one term, and a maximum of one academic year); (b) studies undertaken in other Member States will be fully recognized by the university of origin; (c) students must have a satisfactory knowledge of the language in which courses are given by the host university; (d) host universities will not charge tuition fees to students participating in mobility schemes. They will take steps to facilitate the reception of students and will endeavour in particular to resolve students' practical problems, including accommodation problems; (e) students in the first year of their studies will not be eligible for mobility grants. The Community will continue to develop a system of direct financial aid to students who complete a period of study in another Member State, as well as activities connected with their preparation (language courses, in particular for the least used and least taught languages of the European Union, information on social and cultural aspects of the host Member State, intensive courses, etc.). 2. The Community funds contributing to students' mobility grants will be shared out between the Member States according to the following formula: (a) subject to budget availability, a minimum sum of ECU 200 000 will be allocated to each Member State; (b) the remainder will be allocated to the different Member States depending on: (i) the total number of students at university; (ii) the total number of young people between 18 and 25 in the various Member States; (iii) the difference in the cost of living between the Member State of origin and the host Member State; (iv) the average cost of travel between the Member State of origin and the host Member State. Furthermore the Commission will take any measures necessary to encourage balanced participation between various disciplines and regions, to take account of the flows of students and deal with specific problems such as the financing of some grants which, because of the structure of the programme of study, cannot be managed by the competent authorities referred to in point 3. The funds allocated for these measures may not exceed 5 % of the annual budget for students' grants. 3. The Community funds shared out according to the formula mentioned in point 2 and intended for students grants will be administered by the national authorities established by all the Member States. These authorities will ensure coordination with the national systems of student grant/loans or other financial resources intended to encourage mobility of students. The NGAAs may, in cooperation with the Commission, take action to promote an equitable participation of universities or faculties at the national or regional level, by means of dissemination of information and awareness-raising actions. 4. The Community grants are intended to defray part of the additional costs incurred by mobility, that is, cost of travel, any preparatory language training which might be required and a higher cost of living in the host country. These grants may not exceed ECU 5 000 per student for a maximum of 12 months abroad. 5. Priority will be given to students who follow courses in activities supported under the terms of Action 1. In exceptional cases grants may be allocated to other students attending courses for which special provisions are made outside inter-university cooperation programmes (free movers) as long as they satisfy the eligibility criteria referred to in point 1 of this action. 6. In allocating grants, the principle of equality of opportunity between men and women must be taken into consideration. The specific needs of disabled students should be taken into consideration when the amount of grant is determined. 7. As the Community's contribution covers only part of the cost of students' mobility, Member States are invited to help provide the necessary funds. In this connection grants or loans available to students in the Member State of origin will continue to be paid during the period of study in a host Member State. CHAPTER II SCHOOL EDUCATION: (COMENIUS) 1. This chapter contains the three following actions intended to encourage: - Action 1: Partnerships between schools, - Action 2: Education of the children of migrant workers, as well as the children of occupational travellers, travellers and gypsies; intercultural education, - Action 3: Updating and improving of skills of educational staff; These activities are based on the experience gained through the Lingua programme as well as the texts adopted by the Council and the Ministers of Education, meeting within the Council, on Community cooperation in education, including pilot projects undertaken in the areas of primary and secondary education, schooling for the children of migrant workers as well as the children of occupational travellers, travellers and gypsies and the exchange of teachers. The resources to be committed in the framework of school education shall not be less than 10 % of the overall budget available for the Socrates programme. 2. The Community funds aimed at promoting Actions 1 and 3.2 will be shared between the Member States according to the following formula: (a) subject to budget availability, a minimum of ECU 200 000 will be allocated to each Member State; (b) the remainder will be allocated to the various Member States depending on: (i) the total number of pupils attending school; (ii) the number of schools; (iii) the number of teachers; (iv) the gross domestic product by inhabitant; (v) the average cost of travel between the country of origin and the host country. 3. Projects referred to in this chapter are selected in accordance with the procedure laid down in Article 5 of this Decision. 4. The Commission, in cooperation with Member States, will take any measures necessary to encourage balanced participation by schools at Community, national and regional level. The funds allocated for these measures may not exceed 5 % of the annual budget for financing the activities described in this chapter. 5. The Community financial aid provided for in this chapter is intended to defray part of the costs deemed necessary for implementing the projects. 6. Community funds are awarded according to the principle of equality of opportunities, particularly between men and women, The specific needs of disabled persons who participate in the activities developed in the framework of this chapter should be taken into consideration when the amount of grant is agreed. Action 1 Partnerships between schools 1. The Community will encourage the creation of multilateral partnerships between schools which are built around a European education project (EEP). A multilateral partnership is a group of at least three schools, from three Member States; one of the schools, or an associated educational body, will act as the coordinator. The partnership might be bilateral if the aim is mainly to promote knowledge of languages of the European Union, particularly those which are least widely used and least taught. An EEP aims to develop one or more subjects of European interest through a set of educational activities and measures integrated into the regular activities of the schools. These activities and measures may include the following: - the participation of pupils in projects of, if possible, a multidisciplinary nature, - learning and improvement of the languages of the European Union, - the mobility of pupils, particularly for those participating in partnerships where the aim is to improve knowledge of languages. Nursery pupils are excluded from this type of project, - exchange of teaching materials and exchange of information and experience on innovatory teaching methods, - the use of information and communication technologies, including the opportunities offered through distance education, in particular so that achievements and experiences of partnerships may be widely disseminated, benefiting schools not directly participating in the projects. 2. Financial aid may be allocated for financing new EEPs for a limited period. It will be granted for a maximum period of three years initially, subject to periodic review of the projects carried out. In granting Community aid, priority will be given to projects having the following subjects of European interest: - the European dimension in general, as well as other themes concerned with cultural heritage, protection of the environment, artistic education, and the promotion of science and technology, - elements promoting equality of opportunity in education and training between boys and girls, - elements aiming to improve the level of achievement of all pupils, - elements aiming to meet the needs of children with specific educational needs and capacities. If several projects satisfy the same conditions for selection, preference will be given to projects including schools which have not yet taken part in Community activities. 3. Financial aid may be allocated for visits to prepare partnerships, for a maximum period of one week, and for exchanges of staff between schools to support partnerships and to develop European education projects, up to a maximum period of four weeks. Action 2 Education of the children of migrant workers, as well as children of occupational travellers, travellers and gypsies; intercultural education Financial assistance may be allocated to transnational projects aiming to: - promote as full a participation as possible in school activities and equal opportunities for children of migrant workers, occupational travellers, travellers and gypsies, - improve their schooling and the quality of the education they receive, - meet their specific educational needs and capacities, - promote intercultural education for all schoolchildren. These projects may include in particular: - the exchange of information and experience especially on all aspects referred to in the first paragraph, - the design of specialized course and teaching material, - the introduction of intercultural teaching practices. Action 3 Updating and improving the skills of education staff 1. Financial aid may be allocated to transnational projects submitted by institutions and organizations engaged in updating and improving the skills of teachers/teaching staff responsible for the teaching and/or guidance of pupils.These projects are intended to promote: (a) the exchange of information and experience concerned with adding a European dimension to the updating or improvement of particular skills of educational staff; (b) the updating and improvement of the skills of educational staff more particularly engaged in activities aimed at raising levels of school achievement and at ensuring as full a participation as possible in school activities of children with specific educational needs and capacities; (c) the development of partnerships in the fields referred to in this action, including those using information and communication technologies, as well as distance education. 2. Transnational projects for updating the skills of educational staff may also provide for a limited number of periods to be spent in another Member State so that staff may attend seminars organized jointly by the institutions or organizations concerned. CHAPTER III HORIZONTAL MEASURES 1. The activities described in this chapter apply at all levels of education. They supplement the actions presented in Chapters I and II and are intended to promote: - Action 1: Language skills in the Community (Lingua), - Action 2: Open and distance learning, - Action 3: Exchange of information and experience, including Eurydice and Arion and other measures, including adult education. The resources to be committed in the framework of horizontal actions will not be less than 25 % of the overall budget available for the Socrates programme. 2. (a) Community funds set aside to promote the activities provided for in Chapter III, Action 1.2 (b), (c) and (e) and Action 3.3 will be shared between the Member States according to the following formula: (i) subject to budget availability, a minimum of ECU 200 000 will be allocated to each Member State; (ii) the remainder will be allocated to the various Member States depending on: (a) the total number of teachers, (b) the total number of pupils; (c) the gross domestic product by inhabitant; (d) the average cost of travel between the Member State of origin and the host Member State. 3. Projects referred to in this chapter are selected in accordance with the procedure laid down in Article 5 of this Decision. 4. The Commission will take any measures necessary to encourage balanced participation by educational institutions in the Member States. The funds for these measures may not exceed 5 % of the annual budget for financing the activities set out in this chapter. 5. The Community financial aid provided for in this chapter is intended to defray part of the cost deemed necessary for implementing the projects. 6. Community aid will be awarded according to the principle of equality of opportunities, particularly between men and women. The specific needs of disabled persons who participate in activities developed in the framework of this chapter should be taken into consideration when the amount of grant is agreed. Action 1 Promotion of language skills in the Community (Lingua) 1. The promotion of language skills is a key factor in establishing an open European area for cooperation in education and for strengthening understanding and solidarity between the peoples of the European Union without sacrificing any of their linguistic and cultural diversity. In the context of the Socrates programmes, foreign language teaching refers to the teaching as foreign languages of all the official languages of the Union, together with Irish, (one of the languages in which the Treaties establishing the European Communities are drafted), and Letzeburgesch (a language spoken throughout the territory of Luxembourg). The Lingua action concerns questions of language learning overall. 2. Apart from the incentive measures set out in Chapter I, Action 1 and in Chapter II, Action 1, Community financial assistance may also be allocated to transnational projects aiming to undertake the following activities: (a) the development of European cooperation programmes (joint design and creation of innovatory training schemes and teaching materials), submitted by institutions or organizations responsible for initial and continuing training of language teachers and aiming to update, reinforce and expand the language and teaching skills of present or future language teachers; (b) immersion courses or other similar activities abroad for language teachers, for teaching staff retraining as language teachers, for qualified teachers intending soon to return to employment as language teachers and for teaching staff of other disciplines required to teach in a foreign language. The duration of these courses will be between two and four weeks; (c) assistantships abroad for future language teachers to enhance their knowledge of the languages which they will be teaching. These will last no less then three months and no more than one year and must be spent in a Member State where one of the official languages is the language which the assistant will in future be teaching; (d) development and exchange of curricula, production of new teaching materials and improvement of methods and tools for the recognition of linguistic experience. These projects are intended for the various interested sectors and concern mainly language preparation for students and pupils, whether in school or in training centres, to help them take part in mobility schemes; (e) limited financial aid will be provided for educational exchanges for pupils undergoing general, vocational or technical education. These exchanges are based on projects of educational institutions and their aim is to improve communication skills in foreign languages and to help to make those taking part more motivated to acquire foreign language skills. 3. As far as point 2(a) to (d) are concerned, priority will be given to projects and activities: - relating to the teaching of languages of the European Union which are least widely used and least taught, - including the use of new educational technologies, and/or distance education, - which are aimed at helping those who are less advantaged and who need special support in learning foreign languages. As far as point 2(e) is concerned, priority will be given to projects in vocational or technical education which: - develop innovation in the field of educational exchanges for foreign language learning, - emphasize the European dimension in education, - support the teaching of the least widely used and least taught languages of the European Union. Action 2 Promotion of open and distance learning The development of open and distance education, whether or not through the use of information and communication technologies, is a key factor enabling citizens of the European Union to take advantage of an open European area for cooperation in education. The aim of the action is, by using teaching innovations, to make a contribution to the quality of education and to increase access to all levels of education, in particular for those who, because of their geographical or personal situation, have no other options open to them. Besides those actions falling under open and distance learning referred to in Chapters I and II, Community financial assistance may also be allocated to transnational projects aiming to undertake the following activities: (a) facilitating cooperation between organizations and institutions in the field, based on the exchange of information and experience; (b) responding to the need to enhance the skills of teachers, trainers and managers in the techniques of open and distance learning; (c) improving the quality of distance education products and their user-friendliness; (d) encouraging the recognition of qualifications obtained in the context of open and distance learning. Action 3 Promotion of exchange of information and experience The measures outlined below are based on the experience acquired by the exchange of information among Member States, including the meetings of senior officials in the framework of the Council as well as the Eurydice network, the Naric network, the Arion programme and Action 4 of the Erasmus programme. 1. Questions of common educational policy interest In questions of common educational policy interest laid down by the Council, the Commission will carry out, in cooperation with the Member States, an exchange of information and experience on educational policy. To this end appropriate incentive measures could be taken to encourage common treatment of these themes. The following specific measures could be taken: - studies and comparative analyses, - organization of colloquia, - exchange of experts. The following should be dealt with as priority themes: - problems encountered by children and young people leaving the educational system without adequate preparation, - methods for evaluating teaching quality and the possible establishment of pilot projects in this field. 2. Exchanges of information (Eurydice) Actions supported in this field will ensure the availability of information aimed at various target groups, and in the first place at those responsible for national education policy, on educational systems and policy, reforms, innovations and the results of research in education. These actions will be implemented by the Eurydice European Unit and the national units set up respectively by the Commission and the Member States. The following activities of the European and national units will be eligible for financial assistance: (a) pooling of data and the production and continuous updating of basic information on the structures and organization of education systems in the Member States; (b) comparative studies on priority themes and the analysis of trends in education by agreement between the Commission and the Member States as well as pooling reference frameworks facilitating better comparison of information; (c) dissemination of such information through existing appropriate information and distribution channels and appropriate relays at national, regional and Community level; (d) creation of Community databases on education, the development of close links between existing databases in the Member States and the improvement of access to these databases; (e) use of new information technologies to ensure that exchanges are interactive and that there is more efficient sharing of resources. Activities attracting aid will take account of Community developments in the field of trans-European networks, especially telematic links between government departments. When the activities referred to in points (a) to (e) are being implemented, close links will be developed with comparable activities of the European Centre for the development of vocational training (Cedefop) in the field of information on vocational training, with the Statistical Office of the Community (Eurostat) in the field of statistics, with the Community Naric network (National Academic Recognition Information Centres) and with any other information network in the field of education at national, European and international level. 3. Arion Financial assistance may be granted for the organization of multilateral study visits for decision-makers able to induce a multiplier effect, and designated by the Member States. These study visits are intended to facilitate exchanges of information and experience on subjects of mutual interest to the Member States. In the context of this action, decision-makers means in particular persons in the educational field whose duties include management, assessment, training, guidance and coordination of European projects and people in responsible positions in the Ministries. 4. Naric Financial assistance may be granted for the further development of the present Community network of National Academic Recognition Information Centres (Narics). 5. Other measures A. Promotion of the European dimension in adult education The European dimension is to be reinforced in all areas of adult education (general, cultural and social), by means of transnational cooperation and exchange of experience between adult education organizations and institutions. Community financial aid may be allocated to the abovementioned organizations and institutions, for the following transnational activities: - projects for developing and strengthening the European dimension of adult education, particularly with a view to disseminating knowledge about cultures and traditions in the Member States and the languages of the European Union, and for developing adult education courses which contribute to the understanding of political, economic and administrative affairs in the European Union; - projects promoting the exchange of experience and making best practice more widely available in the field of adult education. B. Complementary measures The Commission will lend its support to the following complementary measures intended to further the programme's objectives: - projects developed at European level by associations of teaching staff, students, and parents of pupils, - the organization of awareness-raising activities to promote cooperation in the field of education and training, including support for the organization of the 'Europe in the School` competition in cooperation with the Council of Europe, - activities concerned with monitoring and evaluation of the actions described in this Annex, - information activities relating to the various actions of the programme developed by the agencies designated by the Member States.